DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The amended drawings were received on 08/24/2021.  These drawings are acceptable. The objection to the drawings is hereby withdrawn.

Specification
The abstract of the disclosure has been amended to be less than 150 words in length. The objection the specification is hereby withdrawn.

Claim Status
Claims 1-20 are pending, with claims 1-20 being examined and no claims  deemed withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Webster. J, US 20160091506 A1, as provided in the IDS filed 11/21/2020, hereinafter Webster in view of Jung et al. “Determination of hematocrit using on-line conductance cell” International Journal of Heat and Mass Transfer 55 (2012) 1836–1843, hereinafter Jung. 

Regarding claim 1, Webster discloses a device (Fig 1) comprising a first portion (110) comprising at least one fluid channel (112), a fluid actuator (114) an analysis sensor (118) disposed within the fluid channel (Fig 1), and an introducer (116). A second portion (120) comprising at least one well (122), the well containing at least one material (par 67), wherein one of the first or second portion is moveable with respect to the other (par 30), wherein the introducer is configured to obtain at least a portion of the material from the at least one well and deliver it to the fluid channel (par 43), and wherein the fluid actuator is configured to move at least a portion of the material in the fluid channel (par 41).
Webster does not disclose a conductivity sensor comprising only two electrodes that are no more than 10 millimeters away from each other disposed within the fluid channel.
However, Jung is in the analogous art of continuous hematocrit measurement (Abstract) and discloses that hematocrit measurement is an important blood property to access the mortality risk of cardiovascular, cerebral and kidney diseases (Abstract). Electrodes are disposed in a fluidic channel (Fig 1) with a gap between the electrode of 3 mm (p. 1838, second column, section 2.4 Experimental procedure, first paragraph) so that whole blood can continue to flow during conductivity measurements (p. 1837, first column, section 2.1 Experimental setup, second paragraph). Continuously flowing blood minimize measurement error caused by sedimentation of cells in whole blood (p. 1837, first column, section 2.1 Experimental setup, second paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webster to incorporate the conductivity sensor of Jung. Doing so would allow the determination of hematocrit with continuously flowing blood to minimize measurement error caused by sedimentation of cells in whole blood to assess mortality risk of multiple diseases as recognized by Jung.

Regarding claim 2, Webster in view of Jung discloses all of the limitations of claim 1, wherein the analysis sensor is a resonator sensor (Webster, par 46).

Regarding claim 3, Webster in view of Jung discloses all of the limitations of claim 2, wherein the resonant sensor is a bulk acoustic wave (BAW) sensor (Webster, par 47).

Regarding claim 4, Webster in view of Jung discloses all of the limitations of claim 1, wherein the two electrodes are no more than 3 mm away from each other (Jung, p. 1838, second column, section 2.4 Experimental procedure, first paragraph).

Regarding claim 7, Webster discloses method (par 6) comprising a system (Fig 1) comprising a first portion (110) comprising at least one fluid channel (112), a fluid actuator (114) an analysis sensor (118) disposed within the fluid channel (Fig 1), and an introducer (116). A second portion (120) comprising at least one well (122), the well containing at least one material (par 67), wherein one of the first or second portion is moveable with respect to the other (par 30), wherein the introducer is configured to obtain at least a portion of the material from the at least one well and deliver it to the fluid channel (par 43), and wherein the fluid actuator is configured to move at least a portion of the material in the fluid channel (par 41).
Webster further discloses that the system can be used in diagnostic testing in the medical field (par 2) and the sample may be blood (par 100), but does not disclose a method of determining hematocrit in a whole blood sample utilizing a system, a conductivity sensor comprising only two electrodes located no more than 10 mm away from each other and disposed within the fluid channel; and measuring the resistance over substantially the entire portion of a whole blood sample, and calculating the hematocrit level of the whole blood sample based on the measured resistance.
However, Jung is in the analogous art of continuous hematocrit measurement (Abstract) and discloses that hematocrit measurement is an important blood property to access the mortality risk of cardiovascular, cerebral and kidney diseases (Abstract). Jung discloses hematocrit measurement method using electrodes that are disposed in a fluidic channel (Fig 1) with a gap between the electrode of 3 mm (p. 1838, second column, section 2.4 Experimental procedure, first paragraph) so that whole blood can continue to flow during conductivity measurements (p. 1837, first column, section 2.1 Experimental setup, second paragraph). Different flow rates can be used (p. 1839, first column, second full paragraph) and the whole sample volume is used (p. 1837, first column, section 2.1 Experimental setup, second paragraph). Continuously flowing blood minimize measurement error caused by sedimentation of cells in whole blood (p. 1837, first column, section 2.1 Experimental setup, second paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Webster to incorporate the method of hematocrit measurement of Jung. Doing so would allow the determination of hematocrit with continuously flowing whole blood to minimize measurement error caused by sedimentation of cells in whole blood to assess mortality risk of multiple diseases as recognized by Jung.

Regarding claims 8-10, Webster in view of Jung discloses all of the limitations of claim 7, Jung discloses wherein the entire portion of a whole blood sample is used to determine hematocrit measurement (p. 1837, first column, section 2.1 Experimental setup, second paragraph).

Regarding claim 12, Webster in view of Jung discloses all of the limitations of claim 7. Jung discloses that the two electrodes are powered by alternating current (p. 1841, second column, section 4. Discussion, second full paragraph).

Regarding claim 13, Webster in view of Jung discloses all of the limitations of claim 7, Jung discloses wherein the determined hematocrit level is an average hematocrit level of substantially the entire whole blood sample (p. 1841, second column, section 4. Discussion, third full paragraph).

Regarding claim 14, Webster in view of Jung discloses all of the limitations of claim 7, wherein the two electrodes are no more than 3 mm away from each other (Jung, p. 1838, second column, section 2.4 Experimental procedure, first paragraph).

Regarding claim 16, Webster discloses method (par 6) comprising a system (Fig 1) comprising a first portion (110) comprising at least one fluid channel (112), a fluid actuator (114) an analysis sensor (118) disposed within the fluid channel (Fig 1), and an introducer (116). A second portion (120) comprising at least one well (122), the well containing at least one material (par 67), wherein one of the first or second portion is moveable with respect to the other (par 30), wherein the introducer is configured to obtain at least a portion of the material from the at least one well and deliver it to the fluid channel (par 43), and wherein the fluid actuator is configured to move at least a portion of the material in the fluid channel (par 41).
Webster further discloses that the system can be used in diagnostic testing in the medical field (par 2) and the sample may be blood (par 100), but does not disclose a method of determining hematocrit in a whole blood sample utilizing a system, a conductivity sensor comprising only two electrodes located no more than 10 mm away from each other and disposed within the fluid channel; and measuring the resistance over substantially the entire portion of a whole blood sample, and calculating an average hematocrit level of the whole blood sample based on the measured resistance.
However, Jung is in the analogous art of continuous hematocrit measurement (Abstract) and discloses that hematocrit measurement is an important blood property to access the mortality risk of cardiovascular, cerebral and kidney diseases (Abstract). Jung discloses hematocrit measurement method using electrodes that are disposed in a fluidic channel (Fig 1) with a gap between the electrode of 3 mm (p. 1838, second column, section 2.4 Experimental procedure, first paragraph) so that whole blood can continue to flow during conductivity measurements (p. 1837, first column, section 2.1 Experimental setup, second paragraph). Different flow rates can be used (p. 1839, first column, second full paragraph) and the whole sample volume is used (p. 1837, first column, section 2.1 Experimental setup, second paragraph). Continuously flowing blood minimize measurement error caused by sedimentation of cells in whole blood (p. 1837, first column, section 2.1 Experimental setup, second paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Webster to incorporate the method of hematocrit measurement of Jung. Doing so would allow the determination of hematocrit with continuously flowing whole blood to minimize measurement error caused by sedimentation of cells in whole blood to assess mortality risk of multiple diseases as recognized by Jung.

Regarding claim 17, Webster in view of Jung discloses all of the limitations of claim 7, Jung discloses wherein the entire portion of a whole blood sample is used to determine hematocrit measurement (p. 1837, first column, section 2.1 Experimental setup, second paragraph).

Regarding claim 18, Webster in view of Jung discloses all of the limitations of claim 16, wherein Jung discloses that the two electrodes are powered by alternating current (p. 1841, second column, section 4. Discussion, second full paragraph).

Regarding claim 19, Webster in view of Jung discloses all of the limitations of claim 16, wherein the two electrodes are no more than 3 mm away from each other (Jung, p. 1838, second column, section 2.4 Experimental procedure, first paragraph).

Claims 5, 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Jung as applied to claims 1, 7, and 16 above, and further in view of Kim et al. “Improvement of the accuracy of continuous hematocrit measurement under various blood flow conditions” Appl. Phys. Lett. 104, 153508 (2014), as cited in Office Action mailed 04/28/2021, hereinafter Kim.

Regarding claims 5, 15, and 20, Webster in view of Jung discloses all of the limitations of claims 1, 7, and 16, Jung further discloses that specific conductivity can be calculated having a parameter of the distance between two electrodes (equation 3), the specific conductivity can be used to calculate the hematocrit of whole blood (equation 5). Webster in view of Jung does not disclose wherein the two electrodes are no more than 1 mm away from each other.
However, Kim is in the analogous art of continuous hematocrit measurement (Abstract) and discloses that real-time monitoring of hematocrit is critical in clinical procedures (p 1, first column, first full paragraph). The electrodes are placed 1.2 mm apart disposed within the fluid channel (Fig 1) continuously measure hematocrit (Fig 1). electrically through parameters such as resistance (p 1, first column, second paragraph). The significant digits of the claim invention is 1, and so applying this significant digits to the prior art of Kim, the electrodes are spaced no more than 1 mm apart. The dimension of the fluidic channel is representative of in-vitro blood flow behavior and so there should be no difference in the hematocrit level that has been measured in the device and actual hematocrit level of blood sample infused (p. 105, first column, line 14 – second column, line 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid channel dimensions and electrode spacing of Webster in view of Jung to incorporate the fluidic channel dimension and electrode spacing of Kim. Doing so would represent in-vitro blood flow behavior so that there should be no difference in the measured hematocrit level in the device and actual hematocrit level of the blood sample infused as recognized by Kim.

Regarding claim 6, Webster in view of Jung in view of Kim discloses all of the limitations of claim 5. Kim incorporates by reference Kim et al. “Improvement of electrical blood hematocrit measurements under various plasma conditions using a novel hematocrit estimation parameter” Biosensors and Bioelectronics 35 (2012) 416– 420, as cited in Office Action mailed 04/28/2021, hereinafter Kim M. for the fabrication of the device (p 2, col 1, first paragraph). Kim M. discloses that the two electrodes comprise gold (p 417, first column, second full paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the of electrodes comprising stainless steel for measuring hematocrit with electrodes comprising gold for hematocrit measurement of Kim M. to obtain the predictable result of having electrodes capable of measuring hematocrit as recognized by Kim M.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Jung as applied to claim 7 above, and further in view of Rothe et al. “Continuous measurement of conductivity of biological fluids” JOURNAL OF APPLIED PHYSIOLOGY Vol. 23, No. 6, December 1967, as cited in Office Action mailed 04/28/2021 hereinafter Rothe.
Regarding claim 11, Webster in view of Jung discloses all of the limitations of claim 7, Jung discloses that the hematocrit level of the whole blood sample is calculated in comparison to different models (Table 1, and p. 1841, second column, section 4. Discussion, third full paragraph), but does not disclose integrating the area under a curve of time versus the measured resistance. 
However, Rothe discloses that continuous determination of conductivity of fluids can be used to measure antidiuretic hormone or hematocrit (Abstract). The integral with respect to time and the conductivity/resistance measurement can be used to determine the quantity of antidiuretic hormone (p 1011, second column, first full paragraph) and can be used to measure blood hematocrit with proper temperature control and calibration curves (p 1011, second column, second full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the integration of the curve of time versus the measured resistance of Rothe with the calculation of Webster in view of Jung to obtain the predictable results of determining a measurement of hematocrit as recognized by Rothe.  See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Response to Arguments
Applicant’s argument, see Remarks, pages 9-14, filed 08/24/2021, have been considered, but are moot because the arguments are towards the amended claims and do not apply to the current rejection. Therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Webster. J, US 20160091506 A1, in view of Jung et al. “Determination of hematocrit using on-line conductance cell” International Journal of Heat and Mass Transfer 55 (2012) 1836–1843.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhbanov et al. “Electrochemical impedance spectroscopy of blood for sensitive detection of blood hematocrit, sedimentation and dielectric properties” Anal. Methods, 2017, 9, 3302-3313 discloses a hematocrit measurement device with only two electrodes spaced 1.2 mm apart made of gold.
Teodorczyk et al. “Hematocrit Compensation in Electrochemical Blood Glucose Monitoring Systems”, J Diabetes Sci Technol Vol 6, Issue 3, May 2012 discloses a hematocrit measurement device with only two electrodes spaced comprising gold, spaced 95 µm part.
Joshi et al. US20090084678A1 discloses a hematocrit measuring device with only two electrodes comprising a variety of materials.
Roy et al. US20120258472A1 discloses a blood conductivity measuring device with only two electrodes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797